Title: To George Washington from Rudolphe Ernest Hartmann, 16 November 1795
From: Hartmann, Rudolphe Ernest
To: Washington, George


          
            Monseigneur
            Amsterdam le 16 Nov. 1795
          
          Votre Excellence, le plus gracieux, & bienfaisant Seigneur voudra agrrer mes tres Soumises remercimens, pour le gracieux Diner a mon fils, & Son Epouse; j’enhardis de reclamer du plus profond Respect a Sa Bonté de Coeur, & facon genereuse de penser Si reconnue par toute l’Europe Suppliant tres instamment de me faire la Grace & honorer mon fils de Sa Protection tres importante, & lui accorder un Employ pour gagner Sa Vie honorablement Soit dans la Ville, ou Sur Ses terres Considerant d’un regard de Compassion mon Age avancé de 75 Ans, abattu de Vieuillesse & infirmitées tres malheureux Sans ma faute par la Perde considerable du Baaron Zedwitz, & par ma Chude funeste, ou pendant 11 Ans ne pouvant marcher que Sur 2 Crosses ni descendre l’escalier Votre Excellence voudra faire un Oeuvre de Charité, & favoriser mes Supplications, en donnant un Employ a mon fils, & de faire trouver un Pere puissant a Votre Excellence, au lieu que je Suis impuissant de trouver un Pain a mon fils. Pour ce Bienfait tres extraordinai[re] je ne cesserai faire des Voeux pour la precieuse Conservation de Sa Vie & Santé tres heureuse pour les Provinces unies damerique ayant l’honneur d’etre avec la plus haute & la plus grande Veneration Votre Excellence le plus humb. & Soumis Serv.
          
            Rudolphe Ernest Hartmann
          
        